Case 8:19-cv-00120-JVS-JDE Document 1-2 Filed 01/22/19 Page 1 of 5 Page ID #:24




                             EXHIBIT B
Case 8:19-cv-00120-JVS-JDE Document 1-2 Filed 01/22/19 Page 2 of 5 Page ID #:25



  US Patent US                                                   Culver Led
  RE41,685                                                       Bluetooth Light
                                                                 Bulb Speaker
                                                                 RGB Changing
                                                                 Lamp

  10. A light source

                                                                 The Culver Led
                                                                 Bluetooth Light
                                                                 Bulb Speaker
                                                                 RGB Changing
                                                                 Lamp is a light
                                                                 source.




  comprising: an                                                 The opaque
  optical cavity;                               Optical Cavity   plastic dome
                                                                 creates an
                                                                 optical cavity.




  a plurality of first
  light-emitting                                                 The bulb has 14
  diodes each of                                                 white LEDs.
  which is a
  phosphor light-                                                Each white LED
  emitting diode                                                 is a phosphor
  that emits white                                               LED that emits
  light,                                                         white light.
                           Phosphor
                         LED that emits
                           white light
Case 8:19-cv-00120-JVS-JDE Document 1-2 Filed 01/22/19 Page 3 of 5 Page ID #:26




  each first light-
  emitting diode        Light transmitting
  comprising a diode         pckage                            Each first LED is
  encased in a light-                                          encased in a
  transmitting                                                 light trasmittig
  package;                                                     package.




  a plurality of              Non-
  second light-          white LED in a                        Each bulb has
                          transmitting
  emitting diodes            pckage                            12 non-white
  each of which emits                                          TRI LEDs.
  non-white light,
  each second light-                                           Each non-white
  emitting diode                                               TRI LED is
  comprising a diode                                           encased in a
  encased in a light-                                          light
  transmitting                                                 transmitting
  package;                                                     package.


  wherein the first
  and second light-
  emitting diodes are                                          The white, red,
  arranged to emit                                             green, and blue
  light into the                                               LEDs are
  optical cavity such                                          arranged to mix
  that mixing of                                               light spectral
  spectral outputs                                             outputs within
  from the first and                                           the optical
  second light-                                                cavity.
  emitting diodes
  occurs in the
  optical cavity.
Case 8:19-cv-00120-JVS-JDE Document 1-2 Filed 01/22/19 Page 4 of 5 Page ID #:27




                          Blue LED         With power on
  11. A light source of
  claim 10, further                                             Each bulb has a
  comprising at least                                           third LED (blue)
  one third light-                                              that has a
  emitting diode                                                specteral output
  having a spectral                                             different than
  output different                                              the first (white)
  from those of the                                             and second
  first and second                                              (red) LED’s.
  light-emitting
  diodes.


                           Red LED            With power on
  12. A light source of
  claim 11, wherein                                             Each bulb
  the spectral output                                           second non-
  of the second light-                                          white (red) LED
  emitting diodes is a                                          encased in a
  red output.                                                   light
                                                                transmitting
                                                                package.




                          Green LED
  13. A light source of                         With power on

  claim 11, wherein                                             Each bulb has a
  the spectral output                                           third (green)
  65 of the third                                               LED encased in a
  light-emitting diode                                          light
  is a green output.                                            transmitting
                                                                package.
Case 8:19-cv-00120-JVS-JDE Document 1-2 Filed 01/22/19 Page 5 of 5 Page ID #:28




                                     `
                          Blue LED        With power on


  14. A light source of                                        Each bulb has a
  claim 13, further                                            fourth (blue)
  comprising at least                                          LED encased in a
  one fourth light-                                            light
  emitting diode                                               transmitting
  having a blue                                                package.
  output.
